Citation Nr: 0432757	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  02-16 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant; Observer, Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1971 to July 
1973, and from September 1973 to September 1979.  This case 
comes properly before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The Board remands this claim to ensure full and complete 
compliance with the enhanced duty to assist provisions 
enacted by the VCAA and for further and complete development 
of the evidence to assist in a thorough evaluation of all 
material facts when issuing a decision on the merits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  

The veteran served on active duty from August 1971 to July 
1973, and from September 1973 to September 1979.  The veteran 
contends that he injured his lower back in Germany while 
stationed in Germany sometime after August 1971.  Service 
medical records from May 1973 indicate that the veteran had 
occasional low back pain.  Service medical records from 
December 1974 show that the veteran sought treatment for low 
back pain; however, there are no records of treatment from 
1971.  Upon separation examination in July 1979, the examiner 
noted that the veteran had a "weak low back."

Associated with the claims file are VA outpatient and 
inpatient treatment records for the veteran from August 2002 
to August 2003; however, at the veteran's Video-Conference 
hearing before the Board, which took place in October 2004, 
the veteran indicated that he had received treatment from his 
local VA Medical Center (MC) beginning in approximately 
August 2001.  Treatment records from August 2001 to August 
2002 are not associated with the claims file.  These records 
should be requested in accordance with VCAA duty to assist 
provisions.  Id.  Further, at the October 2004 hearing, the 
veteran testified that he had undergone a Magnetic Resonance 
Imaging (MRI) scan of his lower back at the VAMC in 
approximately October 2003.  The results of this MRI should 
also be obtained and associated with the claims file, as 
should any other VA treatment records from August 2002 to the 
present.  Id.

The veteran testified, and there is evidence in the claims 
file to indicate, that the veteran had claimed Social 
Security disability benefits sometime in 2001.  At the time 
of the hearing, a decision had not yet been reached regarding 
the veteran's claim.  The RO should obtain these records, as 
well.  Id.; see also Waddell v. Brown, 5 Vet. App. 454 
(1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker 
v. Brown, 3 Vet. App. 519 (1993).

Accordingly, this case is remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA is 
completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied, specifically 
those notice requirements necessary for 
sustaining a claim for service connection.

2.  The veteran should again be requested 
to identify all sources of medical 
treatment for his low back condition from 
September 1979 to the present, that he 
submit any such private medical, service 
medical, and service clinical records in 
his possession, and that he furnish signed 
authorizations for release to VA of 
private medical records in connection with 
each non-VA source he identifies.  Copies 
of the medical records from all sources he 
identifies, not currently of record, 
should then be requested and associated 
with the claims folder.

3.  The RO should request the veteran's VA 
treatment records from August 2001 to 
August 2002, and from August 2003 to the 
present, to include the report of a low 
back MRI conducted in approximately 
October 2003.

The RO should obtain records regarding any 
decision of the Social Security 
Administration regarding disability 
benefits to the veteran, as well as all 
medical records upon which this decision 
was based.

4.  If after attempting to obtain the 
above-referenced records, the RO is unable 
to secure same, the facility should 
provide a negative response if records are 
not available, and under the VCAA the RO 
must document whether further efforts to 
obtain these records would be futile.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

5.  When the above development has been 
completed and any available evidence 
identified by the veteran has been 
obtained, the veteran should be afforded 
an examination to determine the nature and 
extent of any low back disorder found.  
All pertinent symptomatology and findings 
should be reported in detail.  It is 
requested that the examiner obtain a 
detailed history of pre-service, 
in-service, and post-service low back 
injuries.  Any indicated diagnostic tests 
and studies should be accomplished.  The 
claims file must be made available to and 
thoroughly reviewed by the examiner.  
Following a review of the service, and 
post-service medical and clinical records, 
the examiner must state whether any 
diagnosed low back disability is related 
to, or was aggravated by, the veteran's 
military service.  If the examiner cannot 
provide any opinion without resort to 
speculation, it should be noted in the 
examination report.  A complete rationale 
for any opinion expressed must be 
provided.  The report prepared should be 
typed.

6.  The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report for 
the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

7.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


